Kane, J.
(dissenting). I would affirm Special Term’s dismissal of the petition although for different reasons. Initially, I fail to find, as the majority does, that Special Term implicitly determined that petitioner was entitled to a hearing and, accordingly, that the absence of an express direction to hold such a hearing was a mere oversight or omission. Rather, Special Term only found that respondent erred insofar as he held petitioner’s application untimely. Special Term confirmed the remainder of respondent’s determination, which, in the alternative, denied petitioner relief on the ground that reimbursement is prohibited as a matter of law.* Surely under these circumstances a hearing would serve no purpose and, accordingly, I cannot agree that the absence of an order for a hearing was a mere oversight or omission. Moreover, it should be noted that the school district, which petitioner seeks to compel to hold a hearing, is not a party to the instant proceeding. I now turn to the issue of the timeliness of petitioner’s request for a hearing to challenge East Ramapo Central School District’s committee on the handicapped’s recommendation for the 1976-1977 school year. In this regard, the commissioner found that although the notification sent to petitioner on September 17, 1976, did not technically comply with 8 NYCRR 200.5, the notice sufficiently apprised petitioner of her right to a hearing and, under the circumstances of this case, petitioner’s request for a hearing, some seven months after receipt of the notice, was untimely. In my opinion, this determination should be confirmed. The notice sent to petitioner set forth the placement recommendation and specifically stated that in order to initiate the appeal procedures, petitioner must request a hearing within 10 days of receipt of the notice. Despite this fact petitioner failed to request a hearing until April, 1977. The commissioner’s determination should be confirmed and Special Term’s dismissal of the petition affirmed for the reasons stated herein.
*982* Berton J. Delmhorst died January 21,1975, after petitioning for a tax redetermination but before a decision by the Tax Commission. His estate is represented in this article 78 proceeding by Arthur M. Delmhorst, executor of the estate.

 In his brief in this case, the commissioner takes the position that reimbursement of moneys expended by petitioner for the education of her child is prohibited as a matter of law, due to the fact that the commissioner may never authorize the execution of contracts with schools which have not been approved by the commissioner. While I am constrained to agree with the majority’s resolution of this issue, it should be noted that the commissioner’s current argument upon this issue appears to conflict with his position in the recent case of Matter of New York City Bd. of Educ. v Ambach (88 AD2d 1075).